11-3269-ag
         Chen v. Holder
                                                                                        BIA
                                                                                     Bain, IJ
                                                                               A089 915 634
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19th day of July, two thousand twelve.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       ZUNIAN CHEN,
14                Petitioner,
15
16                        v.                                    11-3269-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Lewis G. Hu, New York, NY.
24
25
 1   FOR RESPONDENT:        Tony West, Assistant Attorney
 2                          General; Lewis E. Perez, Senior
 3                          Litigation Counsel; Elizabeth D.
 4                          Kurlan, Trial Attorney, Office of
 5                          Immigration Litigation, United
 6                          States Department of Justice,
 7                          Washington, D.C.
 8
 9
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Zunian Chen, a native and citizen of China, seeks

16   review of a July 11, 2011, order of the BIA affirming the

17   April 19, 2010, decision of Immigration Judge (“IJ”) Quynh

18   Vu Bain, which denied his application for asylum,

19   withholding of removal, and relief under the Convention

20   Against Torture (“CAT”).   In re Zunian Chen, No. A089 915

21   634 (B.I.A. July 11, 2011), aff’g No. A089 915 634 (Immig.

22   Ct. N.Y. City Apr. 19, 2010).       We assume the parties’

23   familiarity with the underlying facts and procedural history

24   in this case.

25       Under the circumstances of this case, we have reviewed

26   the decision of the IJ as supplemented by the BIA.       See Yan

27   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The

28   applicable standards of review are well-established.

                                     2
 1   See 8 U.S.C. § 1252(b)(4)(B); see also Manzur v. DHS, 494

 2   F.3d 281, 289 (2d Cir. 2007).

 3       Chen challenges the agency’s denial of asylum and

 4   withholding of removal, arguing that the harm he suffered in

 5   China constituted persecution on account of a protected

 6   ground.   To be eligible for asylum or withholding of

 7   removal, an applicant must show persecution on account of

 8   race, religion, nationality, political opinion, or a

 9   particular social group.   See 8 U.S.C. § 1101(a)(42).    Chen

10   argues that the Chinese government persecuted him on account

11   of his imputed political opinion when he was arrested,

12   detained and beaten in 2004 and 2005 for protesting the

13   amount of compensation the government offered for the

14   condemnation of his real property.   Here, the agency

15   reasonably found that the harm Chen suffered in China was

16   not on account of a statutorily protected ground.   See

17   Yueging Zhang v. Gonzales, 426 F.3d 540, 547-49 (2d Cir.

18   2005); Matter of N-M-, 25 I. & N. Dec. 526, 529 (B.I.A.

19   2011).

20       Claims of persecution for opposing economic policies

21   require the agency to engage in a “factual inquiry” into the

22   broader political context to determine whether the dispute

23   bears a political dimension.    See Yueging Zhang, 426 F.3d at


                                     3
 1   547.    In this case, the agency adequately considered the

 2   economic and physical harm Chen suffered for protesting the

 3   compensation offered and reasonably concluded, based upon

 4   the record evidence, that the government did not arrest,

 5   detain and beat him because of an actual or imputed

 6   political opinion.     See i.d. (requiring showing that “asylum

 7   seeker did not merely seek economic advantage but mounted a

 8   challenge to the legitimacy and authority of the ruling

 9   regime itself”).

10          Because Chen failed to demonstrate past persecution on

11   account of a protected ground, he is not entitled to a

12   presumption of future persecution.     See 8 C.F.R.

13   § 1208.13(b)(1).     Chen does not identify any separate basis

14   for future persecution or argue that he has a well-founded

15   fear apart from the past harm.

16          For the foregoing reasons, the petition for review is

17   DENIED.    As we have completed our review, any stay of

18   removal that the Court previously granted in this petition

19   is VACATED, and any pending motion for a stay of removal in

20   this petition is DISMISSED as moot. Any pending request for

21   oral argument in this petition is DENIED in accordance with




                                     4
1   Federal Rule of Appellate Procedure 34(a)(2), and Second

2   Circuit Local Rule 34.1(b).

3                                 FOR THE COURT:
4                                 Catherine O’Hagan Wolfe, Clerk




                                   5